OMB APPROVAL OMB Number: 3235-0570 Expires:January 31, 2014 Estimated average burden hours per response: 20.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10529 The GKM Funds (Exact name of registrant as specified in charter) 11150 Santa Monica Boulevard, Suite 850Los Angeles, California (Address of principal executive offices) (Zip code) Timothy J. Wahl First Western Investment Management, Inc. 11150 Santa Monica Boulevard, Suite 850Los Angeles, California 90025 (Name and address of agent for service) Registrant's telephone number, including area code:(310) 268-2605 Date of fiscal year end:July 31, 2011 Date of reporting period: January 31, 2011 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. Item 1. Reports to Stockholders. GKM Growth Fund Semi-Annual Report January 31, 2011 (Unaudited) GKM Growth Fund Portfolio Information January 31, 2011 (Unaudited) Sector Concentration vs. the S&P 500 Index (% of Total Investments) Top 10 Equity Holdings Security Description % of Net Assets Apple, Inc. 7.8% Google, Inc. - Class A 5.8% International Business Machines Corporation 5.0% Trimble Navigation Ltd. 4.7% Intuit, Inc. 4.5% Scotts Miracle-Gro Company (The) - Class A 3.3% Applied Materials, Inc. 3.2% EMC Corporation 3.0% Microsoft Corporation 3.0% Pall Corporation 2.7% 1 GKM Growth Fund Schedule of Investments January 31, 2011 (Unaudited) Common Stocks — 107.0% Shares Value Consumer Discretionary — 4.2% Hotels, Restaurants & Leisure — 0.8% Yum! Brands, Inc. $ Household Durables — 1.8% Tupperware Brands Corporation Whirlpool Corporation Specialty Retail — 1.6% Men's Warehouse, Inc. (The) PetSmart, Inc. Consumer Staples — 3.2% Beverages — 1.2% Coca-Cola Company (The) Food & Staples Retailing — 1.0% Costco Wholesale Corporation Household Products — 1.0% Church & Dwight Company, Inc. Financials — 3.3% Consumer Finance — 1.4% American Express Company Diversified Financial Services — 1.9% Citigroup, Inc.* Health Care — 21.3% Biotechnology — 0.7% Celgene Corporation* Health Care Equipment & Supplies — 10.9% Baxter International, Inc. Conceptus, Inc.* C.R. Bard, Inc. Intuitive Surgical, Inc.* Kinetic Concepts, Inc.* Medtronic, Inc. 2 GKM Growth Fund Schedule of Investments (Continued) Common Stocks — 107.0% (Continued) Shares Value Health Care — 21.3% (Continued) Health Care Equipment & Supplies — 10.9% (Continued) St. Jude Medical, Inc.* $ Stryker Corporation Health Care Providers & Services — 2.2% Henry Schein, Inc.* Life Sciences Tools & Services — 1.7% Covance, Inc.* Pharmaceuticals — 5.8% Abbott Laboratories Johnson & Johnson Novartis AG - ADR Roche Holdings AG - ADR Teva Pharmaceutical Industries Ltd. - ADR Industrials — 7.1% Air Freight & Logistics — 1.3% FedEx Corporation Commercial Services & Supplies — 1.9% EnerNOC, Inc.* Stericycle, Inc.* Machinery — 2.7% Pall Corporation Road & Rail — 1.2% Norfolk Southern Corporation Information Technology — 60.5% Communications Equipment — 4.2% Cisco Systems, Inc.* QUALCOMM, Inc. Computers & Peripherals — 14.5% Apple, Inc.* EMC Corporation* 3 GKM Growth Fund Schedule of Investments (Continued) Common Stocks — 107.0% (Continued) Shares Value Information Technology — 60.5% (Continued) Computers & Peripherals — 14.5% (Continued) Hewlett-Packard Company $ Stratasys, Inc.* Electronic Equipment, Instruments & Components — 7.3% Flextronics International Ltd.* Trimble Navigation Ltd.* Internet Software & Services — 5.8% Google, Inc. - Class A* IT Services — 11.0% Accenture Ltd. - Class A Automatic Data Processing, Inc. Computer Sciences Corporation International Business Machines Corporation Western Union Company (The) Semiconductors & Semiconductor Equipment — 4.0% Applied Materials, Inc. Intel Corporation Software — 13.7% Adobe Systems, Inc.* CA, Inc. Intuit, Inc.* Microsoft Corporation Oracle Corporation Symantec Corporation* Materials — 7.4% Chemicals — 7.4% Ecolab, Inc. Scotts Miracle-Gro Company (The) - Class A Sigma-Aldrich Corporation Total Common Stocks (Cost $26,913,620) $ 4 GKM Growth Fund Schedule of Investments (Continued) Money Market Funds — 0.0% Shares Value First American Treasury Obligations Fund - Class Y, 0.00%(a) (Cost $835) $ Total Investments at Value(b) —107.0% (Cost $26,914,455) $ Liabilities in Excess of Other Assets — (7.0%) ) Net Assets — 100.0% $ ADR - American Depositary Receipt. * Non-income producing security. (a) Variable rate security. Rate shown is the 7-day effective yield as of January 31, 2011. (b) All securities are pledged as collateral for the Fund’s bank line of credit (Note 4). See accompanying notes to financial statements. 5 GKM Growth Fund Statement of Assets and Liabilities January 31, 2011 (Unaudited) ASSETS Investments in securities: At acquisition cost $ At value (Note 1) $ Dividends receivable Receivable for capital shares sold Total Assets LIABILITIES Line of credit payable (Note 4) Accrued investment advisory fees (Note 3) Accrued Trustees’ fees (Note 3) Other liabilities Total Liabilities NET ASSETS $ Net assets consist of: Paid-in capital $ Accumulated net investment loss ) Accumulated net realized losses from security transactions ) Net unrealized appreciation on investments Net assets $ Shares of beneficial interest outstanding (unlimited number of shares authorized, no par value) Net asset value, redemption price and offering price per share (Note 1) $ See accompanying notes to financial statements. 6 GKM Growth Fund Statement of Operations For the Six Months Ended January 31, 2011 (Unaudited) INVESTMENT INCOME Dividends (Net of foreign tax of $538) $ EXPENSES Investment advisory fees (Note 3) Trustees’ fees (Note 3) Interest expense (Note 4) Total Expenses NET INVESTMENT LOSS ) REALIZED AND UNREALIZED GAINS ON INVESTMENTS Net realized gains from security transactions Net change in unrealized appreciation/depreciation on investments NET REALIZED AND UNREALIZED GAINS ON INVESTMENTS NET INCREASE IN NET ASSETS FROM OPERATIONS $ See accompanying notes to financial statements. 7 GKM Growth Fund Statements of Changes in Net Assets Six Months Ended January 31, 2011 (Unaudited) Year Ended July 31, 2010 FROM OPERATIONS Net investment loss $ ) $ ) Net realized gains (losses) from security transactions ) Net change in unrealized appreciation/ depreciation on investments Net increase in net assets from operations FROM CAPITAL SHARE TRANSACTIONS Proceeds from shares sold Payments for shares redeemed ) ) Net increase (decrease) in net assets from capital share transactions ) TOTAL INCREASE IN NET ASSETS NET ASSETS Beginning of period End of period $ $ ACCUMULATED NET INVESTMENT LOSS $ ) $
